Hall, Justice.
In an equitable proceeding to marshal the assets of an insolvent estate, Flatbush Federal Savings & Loan Association appeals from an order of the superior court denying its motion for attorney fees as part of its secured *228claim against the estate.
Argued October 11, 1977
Decided November 28, 1977.
Davis, Matthews & Quigley, Ron L. Quigley, Theodore Salter, Jr., for appellant.
Alston, Miller & Gaines, Ben F. Johnson, III, Robert G. Edge, for appellee.
Under the rationale of Strickland v. Williams, 215 Ga. 175 (109 SE2d 761) (1959), which expresses well the competing equities presented by the instant lawsuit, the claim of Flatbush Federal for attorney fees was correctly denied by the superior court.

Judgment affirmed.


All the Justices concur.